Citation Nr: 0003890	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  00-00 692	)	DATE
	)
	)



THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

The issue of eligibility for the payment of attorney fees 
from past-due benefits was raised sua sponte by the Board of 
Veterans' Appeals (Board) on its own motion pursuant to 38 
U.S.C.A. § 5904(c)(2) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 20.609(i) (1999).  The veteran and his attorney were 
notified of this action by a letter dated in December 1999, 
and were advised therein that they were to submit any 
evidence or argument concerning this matter directly to the 
Board within 30 days.  No additional evidence or argument has 
been received by the Board.

In a September 1997 rating decision, the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO) denied 
entitlement to a compensable evaluation for postoperative 
residuals of adenocarcinoma of the prostate.  The veteran 
filed a timely notice of disagreement and substantive appeal.  
In a September 30, 1999 decision, the Board granted 
entitlement to a 40 percent disability evaluation for 
postoperative residuals of adenocarcinoma of the prostate.  
The veteran was subsequently awarded past-due benefits in an 
October 1999 rating decision.

The Board notes that in October 1999, the veteran moved to 
reopen his claims entitlement to service connection for skin 
cancer, bilateral hernias, tinnitus, loss of hearing, and 
bilateral testicular atrophy.  These matters are referred to 
the RO for any appropriate action deemed necessary.



FINDINGS OF FACT

1.  In a September 30, 1999 decision, the Board granted 
entitlement to a 40 percent disability evaluation for 
postoperative residuals of adenocarcinoma of the prostate.  

2.  The notice of disagreement which preceded the Board's 
September 30, 1999 decision was received in September 1997.

3.  The attorney was retained by the veteran prior to the 
Board's September 30, 1999 decision.

4.  Following the Board's September 30, 1999 decision, the 
attorney did not render any legal services on behalf of the 
veteran before VA in relation to the issue of entitlement to 
a compensable evaluation for postoperative residuals of 
adenocarcinoma of the prostate.  



CONCLUSIONS OF LAW

1.  The criteria for charging a fee for any legal services 
are not met prior to September 30, 1999.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).

2.  The criteria for charging a fee for services related to 
the issue of entitlement to a compensable evaluation for 
postoperative residuals of adenocarcinoma of the prostate are 
met from September 30, 1999.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

3.  A fee greater than $0.00 for services rendered after 
September 30, 1999, related to the issue of entitlement to a 
compensable evaluation for postoperative residuals of 
adenocarcinoma of the prostate, is excessive and 
unreasonable.  38 U.S.C.A. § 5904(c)(2) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(e), (f) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in a September 1997 
rating decision, the RO denied entitlement to a compensable 
evaluation for postoperative residuals of adenocarcinoma of 
the prostate.  The veteran filed a notice of disagreement in 
September 1997.  A timely substantive appeal was filed in 
December 1997. 

In February 1998, the RO and the Board received a copy of a 
fee agreement executed by the veteran and the attorney.  The 
fee agreement, which was executed on February 16, 1998, 
provided that the veteran agreed to a contingent legal fee of 
20 percent of past-due benefits awarded, to be paid directly 
by VA to the attorney from any past-due benefits awarded on 
the basis of the veteran's claim.  The fee agreement also 
contains the veteran's VA claims file number.

In May 1998, the RO and the Board received a copy of an 
amended fee agreement dated May 5, 1998, between the veteran 
and the attorney.  The amended fee agreement is identical to 
the February 1998 fee agreement with the exception that it 
specifically specifies the attorney as the veteran's 
representative instead of a law firm.  

In a September 30, 1999 decision, the Board granted 
entitlement to a 40 percent evaluation for postoperative 
residuals of adenocarcinoma of the prostate.  In an October 
27, 1999 rating decision, the RO implemented the Board's 
decision and awarded a 40 percent disability evaluation for 
postoperative residuals of adenocarcinoma of the prostate, 
effective November 7, 1996.  

In a December 1999 letter, the RO informed the veteran that 
he was entitled to the payment of benefits from December 1, 
1996.  It was noted that his past-due benefits had been 
calculated as $10,600.00.  It was also noted that the maximum 
attorney fee payable, 20 percent of past-due benefits, 
computed as $2,120.00, had been withheld pending a 
determination by the Board of eligibility for the payment of 
attorney fees from such past-due benefits.

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has specifically held 
that a fee may not be charged, allowed, or paid for services 
of agents and attorneys with respect to services provided 
before the date on which the Board first makes a final 
decision in the case.  See 38 U.S.C.A. § 5904(c)(1); In the 
Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 490 
(1993); see also, In the Matter of the Fee Agreement of 
Stanley, 10 Vet. App. 104 (1997).

In a typical case, after the Board has denied a claim, the 
claimant at that point hires an attorney to prepare an appeal 
to the Court or initiate new proceedings at the VA level such 
as a request for reconsideration of the Board denial or the 
filing of another claim or a claim to reopen.  If an attorney 
has already been retained, his or her services are rendered 
on a pro bono basis until the date of the Board decision.  A 
fee may be charged for all services subsequently rendered on 
the same issue.  See Stanley, 10 Vet. App. 104 (1997).  If 
benefits are later awarded, through adjudication at any 
level, reasonable attorney fees may be charged.

The expenses of an attorney representing a veteran are 
separate from the matter of attorney fees.  The veteran may 
be charged for the reasonable expenses incurred in the 
representation.  38 U.S.C.A. § 5904; 38 C.F.R. § 20.610 
(1999).  A review of the attorney fee agreement entered into 
between this veteran and the attorney reveals that the types 
of expenses contemplated by the framers of 38 U.S.C.A. § 5904 
and 38 C.F.R. § 20.610 appear to be referred to as "costs" 
under the terms of the fee agreement.  The Board also 
observes that the costs for which the veteran is responsible 
under the agreement are well delineated in the fee agreement.

Factors to be considered in evaluating the reasonableness of 
a fee are set forth at 
38 C.F.R. § 20.609(e) and include the following:

	(1)  The extent and type of services the representative 
performed;
	(2)  The complexity of the case;
	(3)  The level of skill and competence required of the 
representative in 
	       giving the services;
	(4)  The amount of time the representative spent on the 
case;
	(5)  The results the representative achieved, including 
the amount of any
	       benefits received;
	(6)  The level of review to which the claim was taken 
and the level of the 
	       review at which the representative was retained;
	(7)  The rates charged by other representatives for 
similar services; and
	(8)  Whether, and to what extent, the payment of fees is 
contingent upon the 
	       results achieved.


Analysis

A review of the record reflects that the attorney has now met 
the requirements to charge a fee concerning the issue of 
entitlement to a compensable evaluation for postoperative 
residuals of adenocarcinoma of the prostate.  In a September 
30, 1999 decision, the Board granted entitlement to a 40 
percent disability evaluation for postoperative residuals of 
adenocarcinoma of the prostate.  That Board decision meets 
the first requirement for charging a fee because it 
represents a final decision.  The second element is also met, 
as the notice of disagreement that preceded this decision was 
filed in September 1997.  Additionally, the third element is 
met as the attorney was retained by the veteran prior to the 
Board's September 30, 1999 decision.  

Following a thorough review of the veteran's claims file and 
the applicable laws, regulations, and precedent decisions, 
the Board is of the opinion that at least a prima facie 
eligibility to charge an attorney fee subsequent to the final 
September 30, 1999 Board decision, which granted entitlement 
to a 40 percent disability evaluation for postoperative 
residuals of adenocarcinoma, has been satisfied in this case.  

The Board must now consider the reasonableness of the fee 
agreement.  As previously noted, a fee may not be charged, 
allowed, or paid for services of an attorney provided before 
the date on which the Board makes a final decision in a case.  
Thus, a fee in this action may not be charged, allowed, or 
paid for services rendered by the attorney prior to September 
30, 1999.

In analyzing the reasonableness of the fee charged under the 
criteria set forth in 38 C.F.R. § 20.609(e), the Board 
observes that several of these factors cannot be evaluated 
based on the evidence currently of record.  For example, the 
attorney has not reported the amount of time spent on the 
veteran's case.  The Board also does not have information 
concerning the rates charged by other representatives for 
similar services.  Other factors cannot be considered based 
on complete or direct information, although there is 
information in the record that can be used indirectly.  For 
example, some of the services performed by the attorney may 
be inferred from his correspondence-or lack thereof-to the 
RO after the Board's decision.  

In the present case the record does not demonstrate that the 
attorney rendered any services on the veteran's behalf 
concerning the issue of entitlement to a compensable 
evaluation for postoperative residuals of adenocarcinoma of 
the prostate after the Board's September 30, 1999 decision.  
Thus, because no representation was rendered after the 
Board's final decision, any fee charged therefore would have 
to be unreasonable.

As to the elements of the results the attorney achieved, 
including the amount of any benefit money recovered and the 
level of review to which the claim was taken after the 
Board's final decision, the entire amount of benefits was 
recovered as a result of the Board's final decision, not as a 
result of any services rendered by the attorney thereafter.  
Additionally, the claim was not taken to any further level of 
review, such as the United States Court of Appeals for 
Veterans Claims.

The Board acknowledges that as a result of the attorney's 
representation, he achieved a monetary benefit for his 
client, the veteran.  Nonetheless, the Board observes that 
the only retroactive benefit paid to the veteran involved 
work that the attorney performed prior to the date of the 
Board's final decision and was thus, work for which he cannot 
charge a fee under the applicable law and regulations.  

Therefore, the Board has no choice but to conclude that to 
charge the veteran any fee over $0.00 is unreasonable and 
excessive under the governing law and regulation.  Pursuant 
to 38 C.F.R. § 20.609(i), as a reduction in the fee is 
ordered, the attorney must credit the account of the veteran 
with the amount of the reduction and refund any payment made 
for attorney fees on the account to the veteran not later 
than the expiration of the time within which this ruling may 
be appealed to the Court.  As previously noted, expenses 
incurred in connection with the attorney's representation of 
the veteran are separate and allowable under 
38 U.S.C.A. § 5904; 38 C.F.R. § 20.610.  The attorney's 
failure to refund any attorney fees paid by the veteran may 
result in proceedings under 38 C.F.R. § 14.633 (1999) to 
terminate the attorney's right to practice before VA and the 
Board and/or prosecution under the provisions of 38 U.S.C.A. 
§ 5905 (West 1991).



ORDER

No fee may be charged for services rendered prior to 
September 30, 1999 related to the claim of entitlement to a 
compensable evaluation for postoperative residuals of 
adenocarcinoma of the prostate.  

As to services rendered after September 30, 1999 related to 
the claim of entitlement to a compensable evaluation for 
postoperative residuals of adenocarcinoma of the prostate, 
any fee in excess of $0.00 is unreasonable.  The fee is 
reduced to $0.00.  Any amount in excess of $0.00 received by 
the attorney for fees for services before VA must be refunded 
to the veteran.  



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


